DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 09/09/2022. The Applicant has amended claims 10-18. Claims 1-9 were previously canceled. Claims 10-26 are presently pending and are presented for examination.
Reply to Applicant’s Remarks
Applicant’s remarks filed 09/09/2022 have been fully considered and are addressed as follows:
Objections to Drawings:
	Applicant’s amendment to the Drawings filed 09/09/2022 have overcome the Objections to Drawings previously set forth. 
Objections to Specification:
	Applicant’s amendment to the Specification filed 09/09/2022 have overcome the Objections to Specification previously set forth.
Claim Objections:
	Applicant’s amendment to the Claims filed 09/09/2022 have overcome the Claim Objections previously set forth.
Claim Interpretations:
	Applicant’s amendment to the Claims filed 09/09/2022 have avoided interpretation of “acquisition unit” and “determination unit” under 35 U.S.C. 112(f) previously set forth.
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 09/09/2022 have overcome the 35 U.S.C. 112(a)/112(b) rejections previously set forth. 
Claim Rejections under 35 U.S.C. 101:
Applicant’s amendment to the claims filed 09/09/2022 have overcome the 35 U.S.C. 101 rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 09/09/2022, with regard to the rejections of claim 10-18 under 35 U.S.C. 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “…determine one of a plurality of predetermined different inspection timings for inspecting the aerial vehicle based on a predetermined magnitude of a difference between the flight plan and the flight history…” which is not explicitly, implicitly or inherently disclosed in the Specification. The closest paragraph in the Specification is para 0061 which has “Inspection timing determination unit 104 pre-stores a first inspection timing table in which temporal differences are associated with inspection timings, and a second inspection timing table in which spatial differences are associated with inspection timings. Inspection timing determination unit 104 determines an inspection timing using these tables”, while the “temporal differences” and/or “spatial differences” are not “a difference between the flight plan and the flight history”. “The flight plan” and “the flight history” are acquired by the information processing device and the difference between the flight plan and the flight history is not a “predetermined” value. Therefore, the claim recites new matter and is rejected under 35 U.S.C. 112(a). 
Note: Para 0061 could be interpreted as “…based on the relationship between predetermined thresholds and the difference between the flight plan and the flight history” or “…based on a magnitude of the difference between the flight plan and the flight history”. To proceed with the prosecution, the examiner interprets the claim as “…based on a magnitude of the difference between the flight plan and the flight history”.
	Claim 18 recites similar languages as claim 10 and is rejected for similar reasons above.
Claims 11-17 and 19-26 are rejected by virtue of the dependency on previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-14 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Suiter (US9310222, hereinafter Suiter).
As to claims 10 and 18, Suiter teaches an information-processing device and an information-processing method comprising: 
a processor (see at least Suiter col 3, lines 26-30) configured to: 
 acquire a flight plan and a flight history of a flight of an aerial vehicle, the flight history being a history of the flight made by the aerial vehicle based on the flight plan (see at least Suiter, col 4, lines 18-27 for determining expected aircraft position and altitude, expected trajectory… and determining current aircraft position and altitude, current trajectory…); and 
determine alternative landing sites for the aerial vehicle based on a predetermined magnitude of a difference between the flight plan and the flight history, wherein the plurality of predetermined different inspection timings occur after the flight of the aerial vehicle (see at least Suiter, col 4, lines 18-37 for determining a current and expected position, altitude, trajectory, time of arrival… and the difference between them; based on the magnitude of the difference, determining an error and emergency; lines 38-52 for determining level of emergency from a hierarchy of emergencies and selecting from at least one of land as soon as practicable, land as soon as possible and land immediately, i.e. selecting a landing site based on level of emergencies, the level of emergency is related to the magnitude of the difference between current and expected flight information, col 37 line 59-col 8 line 4 for determining level of difference and signaling alternative landing; also see Fig. 8, Fig. 34). 
control the flight of the aerial vehicle based on the difference between the flight plan and the flight history (see at least Suiter, col 4 lines 44-52 for selecting alternative landing site and preparing a procedure for safely positioning said aircraft in a landable configuration at the approach of said alternative landing site). 
	Yet, Suiter does not explicitly teach …determining one of a plurality of predetermined different inspection timings for inspecting the aerial vehicle. 
	However, Suiter does teach when an emergency state is declared, determining the best landing site, target radius represents a need to land as soon as practicable, considering any available services within a broad radius (see at least Suiter col 19, line 60-col 20, line 25) and the magnitude of the  deviation may inform the system of the severity of the emergency, and the system may set the corresponding target radius accordingly and adjust landing site priorities depending on the specific emergency including prioritizing hospitals and repair facilities, i.e. predetermining landing sites for inspecting the aircraft (see at least Suiter col 24, lines 20-47, Fig. 8A-E and related text, also see Fig. 35 and related text). Therefore, it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention that when there is an emergency that the aircraft cannot perform expected tasks, a determination is made on how quickly the aircraft need to be landed and the aircraft inspected at/near the landing site based on the level of emergency to maximize safety.
As to claim 11, Suiter teaches the information-processing device according to Claim 10.
Suiter further teaches: 
wherein the flight plan and the acquired flight history include plural items (see at least Suiter, col 4, lines 18-27 for current and expected aircraft position, altitude, trajectory…); 
wherein a difference is calculated for each of the plural items (see at least Suiter, col 4, lines 28-34 for determining magnitude of difference between at least one of current position, altitude, trajectory and expected position, altitude, trajectory…); and 
wherein the processor is configured to determine, based on a difference calculated for one of the plural items, the one of the plurality of predetermined different inspection timings for a component of the aerial vehicle, the component corresponding to the one of the plural items (see at least Suiter, col 20, lines 42-54 for aircraft’s slide slope and speed vary depending on whether its emergency state is single-engine, aux-engine or engine out and the optimal approach course may vary accordingly, col 19 lines 44-65 further teaches in an engine out state, the aircraft need immediate landing, and considering available service for ALS, also see Fig. 8 and related text).
As to claim 12, Suiter teaches the information-processing device according to Claim 10. Suiter further teaches: 
wherein the aerial vehicle has a function of avoiding a collision with an obstacle (see at least Suiter, col 8, lines 1-2 for obstacle avoidance procedure, also see claim 23); and 
wherein the processor is further configured to subtract a difference caused by avoiding a collision with an obstacle from the difference between the acquired flight plan and the acquired flight history, and to determine the one of the plurality of predetermined different inspection timings based on a result of the subtraction (see at least Suiter, col 4, lines 38-40 for determining a difference caused by traffic and weather, flight plan change…, i.e. factors that will cause trajectory change not due to error of the aircraft, col 4, lines 40-44 for determining a level of emergency and select landing site based on level of emergency, also see col 9 lines 1-7,  Fig. 8 and related text).
As to claim 13, Suiter teaches the information-processing device according to Claim 10.
Suiter further teaches wherein the processor is further configured, upon detecting that the aerial vehicle has flown during a time period when there is specific weather, to subtract a difference made during the time period from the difference between the acquired flight plan and the acquired flight history, and to determine the one of the plurality of predetermined different inspection timings based on a result of the subtraction (see at least Suiter, col 4, lines 38-40 for determining a difference caused by traffic and weather, flight plan change…, i.e. factors that will cause trajectory change not due to error of the aircraft, col 4, lines 40-44 for determining a level of emergency and select landing site based on level of emergency, also see col 9 lines 1-7,  Fig. 8 and related text).
As to claim 14, Suiter teaches the information-processing device according to Claim 10. 
Suiter further teaches wherein the processor is further configured to: correct the difference based on a difficulty level of the acquired flight plan, an amount of correction increasing in proportion to the difficulty level; and to determine the one of the plurality of predetermined different inspection timings based on the corrected difference (see at least Suiter, col 22, line 53-col 23, line 21 for unusual condition varies depending on the phase of flight in which the condition occurs (taxi, takeoff, initial climb, cruise, weather avoidance…). Depending on specific phase of flight in which a deviation from performance norm occur, the controller may account for a broader or narrower deviation from performance norms in determining whether a deviation represents a route event or unusual condition (emergency), i.e. different phase of flight has different difficulty levels, and the deviation is adjusted based on the difficulty levels).
As to claims 19 and 23, Suiter teaches the information-processing method according to Claim 18 and the information-processing device according to claim 10.
 Suiter further teaches determining one of the plurality of predetermined different inspection timings to be a future timing after a predetermined flight time, when the difference between the flight plan and the flight history is less than a threshold (see at least Suiter col 19, lines 14-26 for determining alternative landing sites with facilities for repairing. The inspecting and repairing happens after the aircraft taking-off and after landing, i.e. predetermined flight time, also see col 37 line 59-col 38 line 4 for alternative landing site when flight path differs significantly from expected path, i.e. when the difference is not significant, or less than a certain level, no need to find ALS and repair/inspect the aircraft. Further, the difference between flight plan and flight history is always less than some value when the “threshold” is not specified).
As to claims 20 and 24, Suiter teaches the information-processing method according to Claim 18 and the information-processing device according to claim 10.
 	Suiter further teaches determining the one of the plurality of predetermined different inspection timings after completion of the flight of the aerial vehicle (see at least Suiter col 19, lines 14-26 for determining alternative landing sites with facilities for repairing, i.e. inspecting).
As to claims 21 and 25, Suiter teaches the information-processing method according to Claim 18 and the information-processing device according to claim 10.
Suiter further teaches determining one of the plurality of predetermined different inspection timings based further on increase in difference caused by collision avoidance by the aerial vehicle (see at least Suiter col 4, lines 35-53 for determining the magnitude of difference is a result of weather deviation, flight plan changes, air traffic control requirement, col 37, line 59-col 38 line 4 for when there is a difference determining if there is an explanation for the difference, also see col 1 lines 26-44 for flight condition being considered including crash straight ahead).
As to claims 22 and 26, Suiter teaches the information-processing method according to Claim 18 and the information-processing device according to claim 10.
Suiter further teaches determining one of the plurality of predetermined different inspection timings based further on increase in difference caused by weather during the flight of the aerial vehicle (see at least Suiter col 37, line 59-col 38, line 4 for weather related reasons).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suiter in view of Gutierrez (US20190033892, hereinafter Gutierrez).
As to claim 15, Suiter teaches the information-processing device according to Claim 10.
 Suiter further teaches different difficulty level and the deviation from norm is considered based on the different difficulty levels (see at least Suiter col 22, lines 53-col 23 line 21), and emergency operating procedure related to zero-thrust, partial-thrust and normal-thrust, and planning landing site based on the thrust condition (see at least Suiter, col 4, lines 57-64), i.e. determining inspecting timing based on a difference between norm and degraded thrust performance.
Suiter does not teach the flight plan is a flight plan whose difficulty level has been lowered in accordance with a time that has elapsed since the aerial vehicle started to be used; and the processor is further configured to correct the difference based on the elapsed time, an amount of correction decreasing in proportion to the elapsed time; and to determine the one of the plurality of predetermined different inspection timings based on the corrected difference.
However, in the same field of endeavor, Gutierrez teaches controller can maintain precise navigation of the UAV when the systems parameters change in flight. Motor parameters may change due to aging/degrading conditions that generates less thrust over time, and the controller can compensate the aging/degradation, i.e. correct the difference based on elapses time and more aging need more corrections (see at least Gutierrez, para 0021).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information-processing device disclosed by Suiter to include the flight plan is a flight plan whose difficulty level has been lowered in accordance with a time that has elapsed since the aerial vehicle started to be used; and the processor is further configured to correct the difference based on the elapsed time, an amount of correction decreasing in proportion to the elapsed time; and to determine the one of the plurality of predetermined different inspection timings based on the corrected difference as disclosed by Gutierrez to provide better UAV control as components of the UAV ages.
As to claim 16, Suiter teaches the information-processing device according to Claim 10. 
Suiter further teaches different difficulty level and the deviation from norm is considered based on the different difficulty levels (see at least Suiter col 22, lines 53-col 23 line 21), and emergency operating procedure related to zero-thrust, partial-thrust and normal-thrust, and planning landing site based on the thrust condition (see at least Suiter, col 4, lines 57-64), i.e. determining inspecting timing based on a difference between norm and degraded thrust performance.
Gutierrez further teaches the flight plan is a flight plan whose difficulty level has been lowered in accordance with a time that has elapsed since a component of the aerial vehicle started to be used; and the processor is further configured to correct the difference based on the elapsed time and an importance level of the component, an amount of correction decreasing in proportion to the elapsed time and the importance level; and to determine the one of the plurality of predetermined different inspection timings based on the corrected difference (see at least Gutierrez, para 0021 for the  controller can maintain precise navigation of the UAV when the systems parameters change in flight. Motor parameters may change due to aging/degrading conditions that generates less thrust over time, and the controller can compensate the aging/degradation, i.e. correct the difference based on elapses time and more aging need more corrections).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information-processing device disclosed by Suiter to include the flight plan is a flight plan whose difficulty level has been lowered in accordance with a time that has elapsed since a component of the aerial vehicle started to be used; and the processor is further configured to correct the difference based on the elapsed time and an importance level of the component, an amount of correction decreasing in proportion to the elapsed time and the importance level; and to determine the one of the plurality of predetermined different inspection timings based on the corrected difference as disclosed by Gutierrez to provide better UAV control as components of the UAV ages.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suiter in view of         Miller (US20070146167, hereinafter Miller).
As to claim 17, Suiter teaches the information-processing device according to Claim 10.
Suiter further teaches the aerial vehicle is one of aerial vehicles that are classified into groups by flight performance (see at least Suiter col 24, line 64-col 25, line 13 for aircraft and aircraft types, expected performance of his/her aircraft and aircraft types) determining an inspection timing based on identified emergency condition (see at least Suiter col 4 lines 28-52, col 24, lines 20-47, Fig. 8A-E and related text).
Suiter does not teach the processor is further configured to acquire an unplanned-flight history for the aerial vehicle, the unplanned-flight history being a history of flight not following the flight plan; and determine the flight plan is a flight plan whose difficulty level has been lowered in accordance with a time that has elapsed since a component of the aerial vehicle started to be used; and the processor is further configured to correct the difference based on the elapsed time and an importance level of the component, an amount of correction decreasing in proportion to the elapsed time and the importance level; and to determine the one of the plurality of predetermined different inspection timings based on the corrected difference based on the difference and a difference between the unplanned-flight history for the aerial vehicle and a flight history of another aerial vehicle that belongs to a same group as the aerial vehicle.
However, in the same field of endeavor, Miller teaches if at least one of the flight characteristics deviates from at least one of the normal flight characteristics alert the user one or more abnormal flight characteristics (see at least Miller, para 0061, also see Fig. 8, claim 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information-processing device disclosed by Suiter to include the processor is further configured to acquire an unplanned-flight history for the aerial vehicle, the unplanned-flight history being a history of flight not following the flight plan; and determine the one of the plurality of predetermined different inspection timings based on the difference and a difference between an acquired unplanned-flight history and a flight history of another aerial vehicle that belongs to a same group as the aerial vehicle as disclosed by Miller detect and report an alert condition of a vessel (Miller, para 0008).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Turung, US20100174426: determining an emergency situation of an aircraft based on a deviation of between planned and actual flight path.
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        

/YUEN WONG/Primary Examiner, Art Unit 3667